Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 11/02/2022.
Claims 1 - 7 are pending and have been examined.
Claims 1 - 7 are rejected.

Claim Rejections - 35 USC § 101 Alice

Alice review:
Claim 1: 
STEP 2A Prong 1
Abstract subject matter: Mental processes because the steps below are all forms of observation, evaluation, judgment, and/or opinion. MPEP 2106.04(a)(2)(III) also see 2106.04(a)(2)(III)(C) mental process using a generic computer.
based on question data and information associating answer data, the answer data related to input question data,
[storing] therein a response result for past question data input in the past, and [displaying] poorly resolved question data for which no related answer is identified for [retrieval from the storage] or for which none of related answers identified for [retrieval from the storage] is selected; and
[setting] specified poorly resolved question data among the [displayed] poorly resolved question data, as object question data for which information associating answer data is registered,
wherein the [displayed] poorly resolved question data is [displayed] in descending order according to a poor resolution occurrence number for each of a plurality of the poorly resolved question 
STEP 2A Prong 2
Additional Elements: Storing, setting, displaying, displayed, retrieval from the storage, storage, and “A non-transitory, computer-readable recording medium storing therein a response processing program that causes a computer to present, . . ., the response processing program causing the computer to execute a process comprising”.
Insignificant activity: MPEP2106.05(g)
	Retrieval from storage and storage – data gathering
Mere instructions to Apply an exception 2106.05(f) 
	A non-transitory, computer-readable recording medium storing therein a response processing program that causes a computer to present, . . ., the response processing program causing the computer to execute a process comprising

Well-Understood, routine, conventional activity: MPEP 21063.05(d)(II) court recognized WURC
	Storing and displaying/displayed
The above is not integrated into a practical application due to above rationale.
Step 2B
	The additional elements together with the abstract matter does not rise to the level of significantly more because it there is no inventive concept. Lastly, the additional elements together do not improve functioning of a computer nor technology. 
	Therefore, the claim fails the Alice test.
Claims 2-5: The claims do not include any other additional elements other than those recited in claim 1 and the steps all fall within the mental process as above explained. 
Claims 6-7: Additional element: input, computer, processing apparatus configured, memory, processor coupled to the memory, and processor being configured to, in addition to the elements enumerated for claim 1. The additional elements included here are all extra-solution activity and WURC matter. As 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 includes “for which” that is repeated. Examiner is unsure whether another clause was intended.
Claim 1 states that a storage . . . “displaying poorly resolved . . .”. This statement is not supported by the specification. There is no mention of a storage displaying information. Examiner requests clarification.
Claim 2 states “displaying a failure rate that is a percentage of the plurality of the poorly resolved question data among the question data, or a hit rate that is a percentage of the question data exclusive of the plurality of the poorly resolved question data, among the question data”. However, Examiner cannot be sure if this is a list of two items or a further explanation.
Further, claim 2’s “a hit rate that is a percentage of the question data exclusive of the plurality of the poorly resolved question data” cannot be interpreted due to the broad use of the term 
Claim 5 states “referring to the storage and displaying”. However, Examiner cannot reasonably interpret “referring” due to the term being broad. Examiner does not know what is being referred. Clarification is requested. Claims 6 and 7 also uses the term “referring” in an ambiguous manner. Examiner requests clarification.
Claims 6-7 states “and displaying” without a clear subject. Grammatically, storage seems to be the implied subject of this limitation. However, storage does not execute the process of displaying as above explained for claim 1. Examiner requests clarification.

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. Applicant argues that Tanaka does not teach the amended “displaying poorly resolved question data for which no related answer is identified for retrieval from the storage or for which none of related answers identified for retrieval from the storage is selected” because “Tanaka merely extracts and displays a specific FAQ . . . based on which a question from the customer was answered, but then a subsequent question was received from the same customer.”
Examiner respectfully submits that the limitation is taught by the cited references. Examiner does not fully understand the reason behind Applicant’s argument. However, the question seems to be arguing that the limitation is not taught because Tanaka displays previous answers from an FAQ based on previous questions. The second part of Applicant’s rationale is not understood. 
Even though Tanaka teaches inserting answers from an FAQ section to customer questions, it also teaches that the answers previously provided may be poorly resolved question data. Meaning that the answer provided is a poor answer (Tanaka [0017: Describing the situation where answer is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-118833, Applicant IDS) and further in view of Anand et al. (US 20140214884; “Anand” hereinafter).
As per claim 1, Tanaka discloses A non-transitory, computer-readable recording medium storing therein a response processing program that causes a computer to present, based on question data and information associating answer data (Tanaka [11, 14-15: Describing use of FAQ system for questions and answers.]), the answer data related to input question data, the response processing program causing the computer to execute a process comprising:
referring to a storage storing therein a response result for past question data Input in the past (Tanaka [0016: Describing FAQ process.]), and displaying poorly resolved question data for which no related answer is identified for retrieval from the storage or for which none of related answers identified for retrieval from the storage is selected (Tanaka [0017: Describing the situation where answer is negatively evaluated. 0018: Continuing with the poor answer, the answer provided to the customer is poor because it’s in the viewpoint of the operator.]); and
setting specified poorly resolved question data among the displayed poorly resolved question data, as object question data for which information associating answer data is registered, wherein the displayed poorly resolved question data is displayed in descending [order] according to [a poor resolution occurrence number] for each of a plurality of the poorly resolved question data, starting from the poorly resolved question data having the [poor resolution occurrence number that is greater] among the plurality of the poorly resolved question data (Tanaka [0019: Describing a situation where answers are improved using an empirical method.]; [0073: Describes an improvement candidate list which list is descending.]).
Tanaka does not explicitly teach resolution occurrence number.
order and poor resolution occurrence number that is greater (Anand [0023: Describing a threshold value to determine a bad answer. Further teaches a list of bad answers which has an order.]; [0024-0025: Describing a formula for poor occurrence number determination.]).Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the calculation method of determining the relevance of an answer of Anand into the FAQ matching module of Tanaka to produce an expected result of determining a value of resolution of a question. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an empirical method of determining a good answer and a bad answer so as to provide the most relevant answers to questions.

As per claim 2, rejection for claim 1 is incorporated and further Tanaka discloses The recording medium according to claim 1, wherein the process further comprises referring to the storage and displaying a failure rate that is a percentage of the plurality of the poorly resolved question data among the question data, or a hit rate that is a percentage of the question data exclusive of the plurality of the poorly resolved question data, among the question data (Tanaka [0018: Describing “not satisfied with the answer” information that is associated with customer’s response. 0022: Describes information stored that represents “reinquiry” similar to poor resolution rate.]; [0029: Describes creation of record and rate association such as “110-2”.] and Anand [0031: “For each of the aspects A.sub.gi that were identified in the content, a quality computation method, M.sub.gi.sub.--.sub.quality (and which is specific to A.sub.gi) is used to assign a score to the content for that aspect. A threshold, T.sub.gi.sub.--.sub.quality, is also used to find those whose quality is not acceptable and report this to the user.”]).

As per claim 3, rejection for claim 2 is incorporated and further Anand discloses The recording medium according to claim 2, wherein the process further comprising newly calculating the poor-resolution rate or a resolution rate for the specified question data as question data for which a related answer is identified, when additional registration is performed (Anand [0023: Describing a threshold value to determine a bad answer.]).

As per claim 4, rejection for claim 1 is incorporated and further Tanaka discloses The recording medium according to claim 1, wherein the process further comprises associating and displaying, with each of the plurality of the poorly resolved question data, an improvement rate that is an amount of decrease in the failure rate or an amount of increase in the hit rate when a related answer is identified for the respective one of the plurality of the poorly resolved question data (Tanaka [0029, 0087-0088, and Figure 9 show an extent to which a rate of poor resolution improves.] and Anand [0031: “For each of the aspects A.sub.gi that were identified in the content, a quality computation method, M.sub.gi.sub.--.sub.quality (and which is specific to A.sub.gi) is used to assign a score to the content for that aspect. A threshold, T.sub.gi.sub.--.sub.quality, is also used to find those whose quality is not acceptable and report this to the user.” Where failure rate is similar to “score” as found in Anand.]).

As per claim 5, rejection for claim 1 is incorporated and further Tanaka discloses The recording medium according to claim 1, wherein the process further comprises
setting a predetermined maximum for the failure rate or a predetermined minimum for the hit rate and indicating one or more of the plurality of the poorly resolved question data for which a total of the improvement rate thereof decreases the failure rate to the predetermined maximum or increases the hit rate of the predetermined minimum (Tanaka [See figure 9 where a list of answers are in a descending order.] and Anand [0023: Describing a threshold value to determine a bad answer.]).

As per claim 6, Tanaka discloses A response processing method of presenting, based on registered question data and registered information associating answer data, the answer data related to input question data, the response processing method executed by a computer and comprising:
referring to a storage storing therein [a response result] for question data input in the past (Tanaka [0016: Describing FAQ process.]), and displaying question data for which no related answer is identified for retrieval from the storage or for which for which none of related answers identified for retrieval from the storage is selected (Tanaka [0017-0018: Describing the situation where answer is negatively evaluated.]);
displaying the registered question data that is similar to displayed specific question data (Tanaka [0068 and 0096]); and
newly associating, with the specific question data, registered answer data associated with selected registered question data among the registered question data (Tanaka [0019: Describing a situation where answers are improved using an empirical method.]).
Tanaka does not explicitly teach response result.
However, Anand in an analogous art teaches response result (Anand [0023: Describing a threshold value to determine a bad answer. Further teaches a list of bad answers which has an order.]; [0024-0025: Describing a formula for poor occurrence number determination.]).Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the calculation method of determining the relevance of an answer of Anand into the FAQ matching module of Tanaka to produce an expected result of determining a value of resolution of a question. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an empirical method of determining a good answer and a bad answer so as to provide the most relevant answers to questions.

As per claim 7, Tanaka discloses A response processing apparatus configured to present, based on registered question data and registered information associating answer data, answer data related to input question data (Tanaka [11, 14-15: Describing use of FAQ system for questions and answers.]), the response processing apparatus, comprising:
a memory; and
a processor coupled to the memory, the processor being configured to refer to the memory storing therein [a response result] for question data input in the past (Tanaka [0016: Describing FAQ process.]), and display question data for which related answer is identified for retrieval from the storage or for which none of related answers identified for retrieval from the storage is selected (Tanaka [0017-0018: Describing the situation where answer is negatively evaluated.]);
display the registered question data that is similar to displayed specific question data (Tanaka [0068, 0085, 0096: Describing matching data and providing a list.]); and
newly associate, with the specific question data, registered answer data associated with selected registered question data among the registered question data (Tanaka [0019: Describing a situation where answers are improved using an empirical method.]).
Tanaka does not explicitly teach a response result.
However, Anand in an analogous art teaches a response result (Anand [0023: Describing a threshold value to determine a bad answer. Further teaches a list of bad answers which has an order.]; [0024-0025: Describing a formula for poor occurrence number determination.]).Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the calculation method of determining the relevance of an answer of Anand into the FAQ matching module of Tanaka to produce an expected result of determining a value of resolution of a question. The modification would be obvious because one of ordinary skill in the art 

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OTSUKA et al. (US 20190278812) – Teaches learning method of pairing questions to answers and improving the matching process.
Feng et al. (US 9875441) – This invention teaches question recommending process using interest vector to calculate estimation and probability for recommendation.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 02/04/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156